Whitfield, J.
Upon an indictment for murder, Mike Neicarta was convicted of manslaughter and took writ of error. The burden of the contention here is that the accused did not understand the English language and was not fully advised of his rights when he made a statement while under arrest as to why he shot the deceased, which statement was testified to by other witnesses. Even if there is any substantial basis in the record for this contention, the accused testified as to the circumstances under which he fatally shot the deceased, claiming justification because of an" assault made on him by the deceased, and as on the evidence without the testimony as to the statement, the verdict of manslaughter has sufficient le*494gal support, the error, if any, in admitting testimony as to the statement, was harmless. No material or harmful errors of procedure appear; therefore, the judgment is affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.